Citation Nr: 9922278	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-32 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for melanoma including as 
secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The appellant had active military service from March 1970 to 
November 1971.  He served in Vietnam from August 1970 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision from the Los 
Angeles, California Department of Veterans' Affairs (VA) 
Regional Office (RO) denying service connection for melanoma 
including as secondary to AO exposure.


FINDING OF FACT

The claim for entitlement to service connection for melanoma 
including as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for melanoma 
including as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty in the United States Army 
from March 1970 to November 1971, with a tour of 
approximately four months in Vietnam.  His pre-induction 
medical examination report showed him to be healthy and 
indicated that he had no disqualifying defects.  

The veteran's service medical records reveal that he was 
hospitalized in November 1970 after sustaining superficial 
grenade fragment wounds to his right leg.  He was diagnosed 
with peroneal nerve palsy and treatment was administered for 
many months thereafter.  There are no service medical records 
that reveal a diagnosis or treatment of melanoma or any other 
skin condition during his period of service.  Furthermore, 
his medical examination report of October 1971, one month 
prior to his discharge, revealed a normal finding of his 
skin.

Subsequent to service, the appellant underwent a VA medical 
examination in August 1975 during which no complaint or 
diagnosis of melanoma or any other skin condition was noted.  
Physical examination showed no skin lesions or nail 
clubbing and there was normal coloration.  Examination of the 
lymphatic system showed no adenopathy.  

In August 1996, the appellant filed his claim for service 
connection for melanoma due to exposure to AO in Vietnam.  
The RO denied his claim in August 1996 on the ground that his 
melanoma condition was not service-connected.  Appellant 
filed a notice of disagreement that was received by the RO in 
August 1997.  

In his October 1997 appeal to the Board, the appellant 
contended that his request for benefits is for the treatment 
and losses he experienced due to melanoma.  In addition, he 
contended that the amount of the benefit would be determined 
if the condition recurs.  He further contended that he had 
skin contact with Agent Orange and it may have attributed to 
his skin disease.  He also stated that his claim should 
remain active until melanoma is added to the list of approved 
diseases.

In November 1997, while review was pending, the RO, in a 
letter to the appellant, requested that he submit evidence of 
his claimed condition.  In that letter, the RO advised the 
appellant that medical evidence showing a relationship 
between herbicide exposure and melanoma should also be 
submitted in order to well ground his claim.  No medical 
records that contain a diagnosis of melanoma were received by 
the RO.


Criteria

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war or during a post-1946 peacetime period, for 
any disease or injury that was incurred in or aggravated by a 
veteran's active service or for certain diseases that were 
initially manifested, generally to a degree of 10 percent or 
more, within a specified presumption period after separation 
from service.  Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
(citing 38 U.S.C.A. §§ 1110, 1112(a), 1131, 1133(a), 1137 
(West 1991 & Supp. 1999); 38 U.S.C.A. § 1116 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (1998)).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service or by evidence that a presumption 
period applied.  Brock, supra at 160 (citing Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994)). Proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years later.  Brock, supra at 
160 (citing Cosman v. Principi, 3 Vet. App. 503, 505 (1992); 
38 U.S.C. § 1116).

If the appellant was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected provided the requirements 
of 38 C.F.R. § 3.307(a)(6) (1998) are met, even though a 
veteran may not have had a particular condition diagnosed in 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (1998) are also satisfied: Chloracne 
or other acneiform disease consistent with chloracne; 
Hodgkin's disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (1998). 

Thus, a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) (1998) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1998).

The Secretary has, however, determined that there was no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  
59 Fed. Reg. 57589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).  

A service connection claim generally must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability.   Brock, supra at 160 (citing Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)).  Absent proof of a 
present disability there can be no valid claim.  Brock, supra 
at 160 (citing Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim, that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy, supra. at 81.  

The Court has further held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that the quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Where the 
issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including a veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
[38 U.S.C.A. §] 5107(a). Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993) (citing Cartright v. Derwinski, 2 Vet. App. 24 
(1991)).  However, "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra at 93 (citing Murphy, supra at 
81).  

A claimant would not meet this burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  (citing 
Tirpak, supra at 611).  If the claim is not well grounded, 
the claimant cannot invoke VA's duty to assist in the 
development of the claim.  (citing  38 U.S.C.A. § 5107(a) 
(West 1991); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992)).  Grottveit, supra.

Case law provides that a well grounded claim requires (1) 
medical evidence of a current disability, (2) lay or medical 
evidence of a disease or injury in service, and (3) medical 
evidence of a link between the current disability and the in-
service injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

The Court has held that there is some duty to assist a 
claimant in the completion of an application for benefits 
under 38 U.S.C.A. §5103(a) (West 1991), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459, 465 (1996); (citing Robinette v. Brown, 8 Vet. App. 
69 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

A veteran who served in Vietnam and was exposed to certain 
herbicides may establish presumptive service connection if 
certain diseases are manifested to a degree of 10 percent or 
more and the disease is one enumerated in 38 C.F.R. 
§ 3.309(e) (1998).  38 C.F.R. § 3.307(a) (1998).  The Court 
has held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 3.309(e) (1998).  
McCartt v. West, 12 Vet. App. 164, 168 (1999).  In the 
instant case, there is no evidence that the appellant 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) (West 1991) or 38 C.F.R. 3.309(e) (1998).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit, supra. at 92.  Because the appellant has 
failed to meet this burden, the Board finds that his claim of 
entitlement to service connection for melanoma including as 
secondary to exposure to herbicides must be denied as not 
well grounded.  

A review of the record reveals that there are no service 
medical records indicating a diagnosis of melanoma or any 
other skin condition.  There was no diagnosis of melanoma 
made at either the October 1971 or August 1975 examination.  
There is no available medical diagnosis that the appellant 
has melanoma.  In fact, the appellant's statement in his 
appeal to the Board that the "amount to be determined if 
condition recurs" implies that he does not currently have the 
disease.

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette, supra. at 80.  

In November 1997 the RO advised the appellant to submit 
evidence that would well ground his claim.  There is no 
indication in the record that the appellant submitted any 
such evidence.  The record is devoid of medical opinions or 
other medical evidence linking a current disability to 
service.  Moreover, the appellant has not notified VA of the 
existence of any competent evidence that would link melanoma 
to exposure to herbicides in service or any other incident or 
event of active service.  Consequently, the appellant has 
failed to provide competent evidence of a nexus between a 
current disability and service.  

In his claim for service connection, the appellant stated 
that his claim for service connected disability for melanoma 
cancer was due to AO exposure in Vietnam.  While a lay person 
is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu, supra. at 494-495. Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  Grottveit, supra at 92-93.  
The appellant's statement regarding the etiology of his 
condition is not considered to be competent medical evidence 
for rendering a diagnosis of melanoma as a result of exposure 
to herbicides.


As was stated above, the appellant has presented no competent 
evidence, such as a medical opinion, linking melanoma with in 
service exposure to herbicides.  

For the foregoing reasons, the Board finds that the appellant 
has not presented or identified probative medical evidence of 
a link between melanoma and an in-service exposure to 
herbicides or any other event.  Consequently, the Board 
concludes that the appellant's claim of entitlement to 
service connection for melanoma is not well grounded.  38 
U.S.C.A. § 5107(a).  

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  Beausoleil v. Brown  8 Vet. App. 459, 464-465 
(1996); Robinette, supra at 80.

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1998).  
Consequently, there is no duty to obtain an independent 
medical examination to determine if melanoma is due to AO 
exposure as contended by the appellant's representative.  

The appellant's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part III, paragraph 
1.03a and Part VI paragraph 2.10f in support of the 
proposition that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.  



The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well 
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

As the veteran's claim for service connection for melanoma 
including as secondary to AO exposure is not well grounded, 
the doctrine of reasonable doubt has no application to his 
case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for melanoma including as 
secondary to AO exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

